UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 99.4% BASIC MATERIALS – 2.0% Alcoa, Inc. $ PPG Industries, Inc. United States Steel Corp. COMMUNICATIONS – 12.8% AT&T, Inc. Ciena Corp.* eBay, Inc.* Facebook, Inc. - Class A* Fortinet, Inc.* Google, Inc. - Class A* Google, Inc. - Class C* NICE Systems Ltd. - ADR1 Splunk, Inc.* Time Warner, Inc. Verizon Communications, Inc. Walt Disney Co. CONSUMER, CYCLICAL – 11.2% Brinker International, Inc. Delta Air Lines, Inc. Foot Locker, Inc. General Motors Co. Hanesbrands, Inc. Harley-Davidson, Inc. Home Depot, Inc. Macy's, Inc. Michael Kors Holdings Ltd.* 1 TRW Automotive Holdings Corp.* Wal-Mart Stores, Inc. CONSUMER, NON-CYCLICAL – 23.7% Actavis PLC* 1 Amgen, Inc. Colgate-Palmolive Co. Emergent Biosolutions, Inc.* General Mills, Inc. Gilead Sciences, Inc.* Hain Celestial Group, Inc.* Hershey Co. Illumina, Inc.* Johnson & Johnson Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Kimberly-Clark Corp. $ Kroger Co. Mallinckrodt PLC* 1 McKesson Corp. PepsiCo, Inc. Pfizer, Inc. Procter & Gamble Co. Roche Holding A.G. - ADR1 Sanofi - ADR1 St. Jude Medical, Inc. Tyson Foods, Inc. - Class A Universal Health Services, Inc. - Class B ENERGY – 10.7% Baker Hughes, Inc. Chevron Corp. Clean Energy Fuels Corp.* ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR1 Schlumberger Ltd.1 FINANCIAL – 15.0% Allstate Corp. American Express Co. Ares Capital Corp. Bank of America Corp. BlackRock, Inc. East West Bancorp, Inc. Health Care REIT, Inc. - REIT Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. Marsh & McLennan Cos., Inc. Prudential Financial, Inc. SVB Financial Group* Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. INDUSTRIAL – 11.4% A.O. Smith Corp. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Applied Industrial Technologies, Inc. $ FEI Co. Flowserve Corp. Honeywell International, Inc. Hubbell, Inc. - Class B Huntington Ingalls Industries, Inc. Middleby Corp.* Raytheon Co. Snap-on, Inc. Union Pacific Corp. United Parcel Service, Inc. - Class B Wabtec Corp. Woodward, Inc. Xylem, Inc. TECHNOLOGY – 8.7% Apple, Inc. EMC Corp. Intel Corp. Lam Research Corp. Microsoft Corp. ON Semiconductor Corp.* Paychex, Inc. QUALCOMM, Inc. Ultimate Software Group, Inc.* UTILITIES – 3.9% American Electric Power Co., Inc. American States Water Co. California Water Service Group NiSource, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $31,376,383) Principal Amount SHORT-TERM INVESTMENTS – 0.5% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $189,212) Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) TOTAL INVESTMENTS – 99.9% (Cost $31,565,595) $ Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.0% BASIC MATERIALS – 3.4% Alcoa, Inc.1 $ Schnitzer Steel Industries, Inc. - Class A1 Tronox Ltd. - Class A1 2 United States Steel Corp.1 COMMUNICATIONS – 7.6% Blue Nile, Inc.* 1 CDW Corp.1 Clear Channel Outdoor Holdings, Inc. - Class A1 Constant Contact, Inc.* 1 EchoStar Corp. - Class A* 1 Fortinet, Inc.* 1 General Communication, Inc. - Class A* 1 InterDigital, Inc.1 Lumos Networks Corp.1 Time Warner, Inc.1 CONSUMER, CYCLICAL – 19.5% Build-A-Bear Workshop, Inc.* 1 Citi Trends, Inc.* 1 Columbia Sportswear Co1 Domino's Pizza, Inc.1 DSW, Inc. - Class A1 Foot Locker, Inc.1 GameStop Corp. - Class A1 Guess?, Inc.1 Hanesbrands, Inc.1 Harman International Industries, Inc.1 Haverty Furniture Cos., Inc.1 Hawaiian Holdings, Inc.* 1 Isle of Capri Casinos, Inc.* 1 Macy's, Inc.1 MGM Mirage*1 Pantry, Inc.* 1 Papa John's International, Inc.1 Pep Boys-Manny Moe & Jack* 1 Scientific Games Corp. - Class A* Shoe Carnival, Inc.1 Southwest Airlines Co.1 Starwood Hotels & Resorts Worldwide, Inc.1 TJX Cos., Inc.1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) VF Corp.1 $ Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 19.4% Aaron's, Inc. Achillion Pharmaceuticals, Inc.* Archer-Daniels-Midland Co.1 Avis Budget Group, Inc.* 1 Barrett Business Services, Inc.1 Bio-Rad Laboratories, Inc. - Class A* 1 Booz Allen Hamilton Holding Corp.1 Brookdale Senior Living, Inc.* 1 Coca-Cola Enterprises, Inc.1 Global Cash Access Holdings, Inc.* 1 Ingles Markets, Inc. - Class A1 Kelly Services, Inc. - Class A1 Kroger Co.1 Manpower, Inc.1 McKesson Corp.1 Mead Johnson Nutrition Co.1 Momenta Pharmaceuticals, Inc.* 1 MoneyGram International, Inc.* 1 NutriSystem, Inc.1 PepsiCo, Inc.1 Premier, Inc. - Class A* 1 Rent-A-Center, Inc.1 Tyson Foods, Inc. - Class A1 Viad Corp.1,3 West Pharmaceutical Services, Inc.1 ENERGY – 4.0% Basic Energy Services, Inc.* 1 Callon Petroleum Co.* Clayton Williams Energy, Inc.* 1 Patterson-UTI Energy, Inc.1 Pioneer Energy Services Corp.* 1 WPX Energy, Inc.* 1 FINANCIAL – 18.4% Allstate Corp.1 American Tower Corp. - REIT1 AMERISAFE, Inc.1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Ashford Hospitality Trust, Inc. - REIT1 $ CBOE Holdings, Inc.1 Columbia Property Trust, Inc. - REIT1 CoreSite Realty Corp. - REIT1 E*TRADE Financial Corp.* 1 Equity Lifestyle Properties, Inc. - REIT FelCor Lodging Trust, Inc. - REIT1 First American Financial Corp.1 FNF Group* 1 Genworth Financial, Inc. - Class A* Hanover Insurance Group, Inc.1 Hospitality Properties Trust - REIT1 Host Hotels & Resorts, Inc. - REIT1 Jones Lang LaSalle, Inc.1 LPL Financial Holdings, Inc.1 Old Republic International Corp.1 Pzena Investment Management, Inc. - Class A1 RCS Capital Corp. - Class A Reinsurance Group of America, Inc.1 Selective Insurance Group, Inc.1 Vornado Realty Trust - REIT1 Waddell & Reed Financial, Inc. - Class A1 INDUSTRIAL – 17.3% ArcBest Corp.1 Blount International, Inc.* 1 Covanta Holding Corp.1 EMCOR Group, Inc.1 Fluor Corp.1 General Cable Corp.1 Gentex Corp.1 Granite Construction, Inc.1 Honeywell International, Inc.1 Huntington Ingalls Industries, Inc.1 IDEX Corp.1 Lockheed Martin Corp.1 Multi-Fineline Electronix, Inc.* Nortek, Inc.* PAM Transportation Services, Inc.* 1 Quanex Building Products Corp.1 Snap-on, Inc.1 Tech Data Corp.* 1 Teledyne Technologies, Inc.* 1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Tutor Perini Corp.* 1 $ Union Pacific Corp.1 United Parcel Service, Inc. - Class B1 TECHNOLOGY – 5.8% Acxiom Corp.* 1 Aspen Technology, Inc.* 1 Broadridge Financial Solutions, Inc.1 Engility Holdings, Inc.* 1 Intuit, Inc.1 Mercury Systems, Inc.* 1 Netscout Systems, Inc.* Tessera Technologies, Inc.1 UTILITIES – 1.6% Calpine Corp.* 1 Unitil Corp.1 TOTAL COMMON STOCKS (Cost $8,500,920) Principal Amount Value SHORT-TERM INVESTMENTS – 11.4% $ UMB Money Market Fiduciary, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $1,091,269) TOTAL INVESTMENTS – 108.4% (Cost $9,592,189) Liabilities in Excess of Other Assets – (8.4)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – 96.9% COMMON STOCKS – 96.9% BASIC MATERIALS – 4.9% ) American Vanguard Corp. ) ) BHP Billiton Ltd. - ADR2 ) ) Horsehead Holding Corp.* ) ) Intrepid Potash, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) BASIC MATERIALS (Continued) ) KapStone Paper and Packaging Corp.* $ ) ) Tahoe Resources, Inc.* 2 ) ) COMMUNICATIONS – 10.0% ) AMC Networks, Inc. - Class A* ) ) America Movil S.A.B. de C.V. - ADR2 ) ) HomeAway, Inc.* ) ) Liberty Media Corp. - Class A* ) ) Liberty Ventures* ) ) Liquidity Services, Inc.* ) ) Netflix, Inc.* ) ) NETGEAR, Inc.* ) ) Nexstar Broadcasting Group, Inc. - Class A ) ) Pandora Media, Inc.* ) ) SPS Commerce, Inc.* ) ) Stamps.com, Inc.* ) ) Symantec Corp. ) ) World Wrestling Entertainment, Inc. - Class A ) ) CONSUMER, CYCLICAL – 19.7% ) AV Homes, Inc.* ) ) Cabela's, Inc.* ) ) CarMax, Inc.* ) ) Conn's, Inc.* ) ) Controladora Vuela Cia de Aviacion S.A.B. de C.V. - ADR* 2 ) ) DreamWorks Animation SKG, Inc. - Class A* ) ) Fastenal Co. ) ) International Game Technology ) ) KB Home ) ) Life Time Fitness, Inc.* ) ) M/I Homes, Inc.* ) ) Madison Square Garden Co. - Class A* ) ) MarineMax, Inc.* ) ) MDC Holdings, Inc. ) ) Meritage Homes Corp.* ) ) Popeyes Louisiana Kitchen, Inc.* ) ) Restoration Hardware Holdings, Inc.* ) ) Ryland Group, Inc. ) ) Standard Pacific Corp.* ) ) Tempur Sealy International, Inc.* ) ) Tesla Motors, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) Tile Shop Holdings, Inc.* $ ) ) Wesco Aircraft Holdings, Inc.* ) ) William Lyon Homes - Class A* ) ) CONSUMER, NON-CYCLICAL – 16.9% ) ACADIA Pharmaceuticals, Inc.* ) ) AMBEV S.A. - ADR2 ) ) Avon Products, Inc. ) ) Boston Beer Co., Inc. - Class A* ) ) Coca-Cola Co. ) ) Cooper Cos., Inc. ) ) CoreLogic, Inc./United States* ) ) Dean Foods Co. ) ) Green Dot Corp. - Class A* ) ) Inter Parfums, Inc. ) ) Keryx Biopharmaceuticals, Inc.* ) ) Merck & Co., Inc. ) ) Mindray Medical International Ltd. - ADR2 ) ) Novo Nordisk A/S - ADR2 ) ) Post Holdings, Inc.* ) ) Quest Diagnostics, Inc. ) ) Quidel Corp.* ) ) Regeneron Pharmaceuticals, Inc.* ) ) Sotheby's ) ) Tumi Holdings, Inc.* ) ) Universal American Corp.* ) ) WEX, Inc.* ) ) Xoom Corp.* ) ) DIVERSIFIED – 1.2% ) Liberty TripAdvisor Holdings, Inc. - Class A* ) ) National Bank Holdings Corp. - Class A ) ) ENERGY – 5.2% ) Antero Resources Corp.* ) ) CARBO Ceramics, Inc. ) ) Geospace Technologies Corp.* ) ) Rosetta Resources, Inc.* ) ) Sanchez Energy Corp.* ) ) Synergy Resources Corp.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) ENERGY (Continued) ) Ultra Petroleum Corp.* 2 $ ) ) FINANCIAL – 20.2% ) Acacia Research Corp. ) ) Alexander & Baldwin, Inc. ) ) American Capital Ltd.* ) ) American Homes 4 Rent - REIT ) ) American Realty Capital Properties, Inc. - REIT ) ) Apollo Investment Corp. ) ) Banco Santander SA - ADR2 ) ) BankFinancial Corp. ) ) Extra Space Storage, Inc. - REIT ) ) Flagstar Bancorp, Inc.* ) ) FXCM, Inc. - Class A ) ) Glimcher Realty Trust - REIT ) ) Golub Capital BDC, Inc. ) ) Greenhill & Co., Inc. ) ) Intercontinental Exchange, Inc. ) ) Kennedy-Wilson Holdings, Inc. ) ) MGIC Investment Corp.* ) ) National Retail Properties, Inc. - REIT ) ) NewStar Financial, Inc.* ) ) Parkway Properties, Inc. - REIT ) ) Phoenix Cos., Inc.* ) ) Prospect Capital Corp. ) ) Radian Group, Inc. ) ) The St. Joe Co.* ) ) Stonegate Mortgage Corp.* ) ) WageWorks, Inc.* ) ) WP Carey, Inc. - REIT ) ) INDUSTRIAL – 12.0% ) Advanced Energy Industries, Inc.* ) ) Astronics Corp.* ) ) Chart Industries, Inc.* ) ) Colfax Corp.* ) ) Eaton Corp. PLC2 ) ) FLIR Systems, Inc. ) ) GenCorp, Inc.* ) ) Genesee & Wyoming, Inc. - Class A* ) ) InvenSense, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIAL (Continued) ) Louisiana-Pacific Corp.* $ ) ) Martin Marietta Materials, Inc. ) ) Northwest Pipe Co.* ) ) Ply Gem Holdings, Inc.* ) ) Proto Labs, Inc.* ) ) Roadrunner Transportation Systems, Inc.* ) ) Trex Co., Inc.* ) ) Universal Display Corp.* ) ) TECHNOLOGY – 4.3% ) Applied Micro Circuits Corp.* ) ) GT Advanced Technologies, Inc.* ) ) RealPage, Inc.* ) ) SAP A.G. - ADR2 ) ) Ultratech, Inc.* ) ) Workday, Inc. - Class A* ) ) UTILITIES – 2.5% ) Integrys Energy Group, Inc. ) ) NRG Yield, Inc. - Class A ) ) Piedmont Natural Gas Co., Inc. ) ) TOTAL COMMON STOCKS (Proceeds $8,916,115) ) TOTAL SECURITIES SOLD SHORT (Proceeds $8,916,115) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 Foreign security denominated in U.S. Dollars. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.5% BASIC MATERIALS – 2.9% A Schulman, Inc. $ Neenah Paper, Inc. COMMUNICATIONS – 6.6% Dice Holdings, Inc.* ePlus, Inc.* Intelsat S.A.* 1 Lionbridge Technologies, Inc.* Media General, Inc.* VASCO Data Security International, Inc.* West Corp. CONSUMER, CYCLICAL – 12.3% Citi Trends, Inc.* Daktronics, Inc. Flexsteel Industries, Inc. Hooker Furniture Corp. International Speedway Corp. - Class A Jack in the Box, Inc. Jamba, Inc.* Marcus Corp. Marine Products Corp. Modine Manufacturing Co.* Movado Group, Inc. PC Connection, Inc. ScanSource, Inc.* Shoe Carnival, Inc. Skechers U.S.A., Inc. - Class A* Strattec Security Corp. Universal Electronics, Inc.* CONSUMER, NON-CYCLICAL – 15.7% Almost Family, Inc.* AMN Healthcare Services, Inc.* ARC Document Solutions, Inc.* Calavo Growers, Inc. Exactech, Inc.* Fresh Del Monte Produce, Inc.1 Hackett Group, Inc. Korn/Ferry International* Lannett Co., Inc.* National Healthcare Corp. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Natus Medical, Inc.* $ On Assignment, Inc.* Pilgrim's Pride Corp.* Select Medical Holdings Corp. Symmetry Medical, Inc.* Synutra International, Inc.* Triple-S Management Corp. - Class B* 1 Utah Medical Products, Inc. ENERGY – 5.5% EnLink Midstream LLC Jones Energy, Inc. - Class A* Matrix Service Co.* Pioneer Energy Services Corp.* FINANCIAL – 27.4% 1st Source Corp. Aviv REIT, Inc. - REIT Cedar Realty Trust, Inc. - REIT Central Pacific Financial Corp. Credit Acceptance Corp.* FBL Financial Group, Inc. - Class A First Bancorp/Troy NC Global Indemnity PLC* 1 Great Southern Bancorp, Inc. Greenlight Capital Re Ltd. - Class A* 1 Guaranty Bancorp Horace Mann Educators Corp. MainSource Financial Group, Inc. Marcus & Millichap, Inc.* Navigators Group, Inc.* OneBeacon Insurance Group Ltd. - Class A1 Preferred Bank/Los Angeles CA* Primerica, Inc. Pzena Investment Management, Inc. - Class A Safety Insurance Group, Inc. Saul Centers, Inc. - REIT Sierra Bancorp Symetra Financial Corp. Tompkins Financial Corp. WesBanco, Inc. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) West Bancorporation, Inc. $ INDUSTRIAL – 14.9% Astronics Corp.* Benchmark Electronics, Inc.* Chase Corp. Columbus McKinnon Corp. CTS Corp. Ducommun, Inc.* Electro Scientific Industries, Inc. Graphic Packaging Holding Co.* John Bean Technologies Corp. Kadant, Inc. Littelfuse, Inc. NL Industries, Inc. NN, Inc. Park Electrochemical Corp. Sanmina Corp.* Teledyne Technologies, Inc.* TECHNOLOGY – 8.0% Datalink Corp.* Electronics For Imaging, Inc.* Intersil Corp. - Class A Manhattan Associates, Inc.* Omnicell, Inc.* Pericom Semiconductor Corp.* QLogic Corp.* SS&C Technologies Holdings, Inc.* Super Micro Computer, Inc.* Verint Systems, Inc.* UTILITIES – 4.2% California Water Service Group El Paso Electric Co. Middlesex Water Co. Unitil Corp. TOTAL COMMON STOCKS (Cost $45,384,753) Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) TOTAL INVESTMENTS – 97.5% (Cost $45,384,753) Other Assets in Excess of Liabilities – 2.5% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments Zacks Dividend Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.6% BASIC MATERIALS – 5.1% Dow Chemical Co. $ International Paper Co. RPM International, Inc. COMMUNICATIONS – 7.4% AT&T, Inc. Cisco Systems, Inc. Harris Corp. Symantec Corp. Verizon Communications, Inc. CONSUMER, CYCLICAL – 4.9% General Motors Co. Home Depot, Inc. Wal-Mart Stores, Inc. CONSUMER, NON-CYCLICAL – 20.0% Abbott Laboratories AbbVie, Inc. Altria Group, Inc. Archer-Daniels-Midland Co. ConAgra Foods, Inc. Eli Lilly & Co. Johnson & Johnson KAR Auction Services, Inc. Merck & Co., Inc. Pfizer, Inc. Philip Morris International, Inc. Procter & Gamble Co. ENERGY – 13.0% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Phillips 66 Spectra Energy Corp. FINANCIAL – 30.2% ACE Ltd.1 Aflac, Inc. Zacks Dividend Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) American Financial Group, Inc. $ Ameriprise Financial, Inc. Arthur J. Gallagher & Co. BB&T Corp. BlackRock, Inc. CME Group, Inc. HCP, Inc. - REIT Invesco Ltd.1 JPMorgan Chase & Co. Liberty Property Trust - REIT Marsh & McLennan Cos., Inc. PNC Financial Services Group, Inc. Prologis, Inc. - REIT Prudential Financial, Inc. State Street Corp. U.S. Bancorp Wells Fargo & Co. INDUSTRIAL – 11.1% Boeing Co. Eaton Corp. PLC1 Exelis, Inc. General Electric Co. Lockheed Martin Corp. Union Pacific Corp. United Technologies Corp. TECHNOLOGY – 5.7% Fidelity National Information Services, Inc. Hewlett-Packard Co. Maxim Integrated Products, Inc. Microsoft Corp. UTILITIES – 1.2% American Electric Power Co., Inc. TOTAL COMMON STOCKS (Cost $7,732,144) Zacks Dividend Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 1.4% $ UMB Money Market Fiduciary, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $112,076) TOTAL INVESTMENTS – 100.0% (Cost $7,844,220) Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) Note 1 – Organization Zacks All-Cap Core Fund (formerly known as Zacks Multi-Cap Opportunities Fund), Zacks Market Neutral Fund, Zacks Small-Cap Core Fundand Zacks Dividend Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Zacks All-Cap Core Fund’s primary investment objective is to provide capital appreciation and, to a lesser extent, income through dividends. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on December 5, 2005, with two classes of shares, Class A and Class C. Zacks Market Neutral Fund’s primary investment objective is to generate positive returns inboth rising and falling equity markets. The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The Fund commenced investment operations on July 24, 2008, with two classes of shares, Class A and Class C. Zacks Small-Cap Core Fund’s primary investment objective is to provide capital appreciation.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on June 30, 2011. The Fund currently offers three classes of shares: Investor Class, Class C and Class I.The outstanding shares of the Fund were renamed Investor Class on December 20, 2013. Class C commenced investment operations on December 31, 2013.Class I commenced investment operations on February 28, 2014. Zacks Dividend Fund’s primary investment objective is to provide capital appreciation and dividend income.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on January 31, 2014. With regards to the Zacks All-Cap Core Fund, Zacks Market Neutral Fund and Zacks Small-Cap Core Fund, the shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market are valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Short Sales The Zacks Market Neutral Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At August 31, 2014, gross unrealized appreciation and depreciation on investments owned by the Funds, based on cost for federal income tax purposes were as follows: All-Cap Core Fund Market Neutral Fund Small-Cap Core Fund Dividend Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2014, in valuing the Funds' assets carried at fair value: All-Cap Core Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
